         Case 1:20-cv-03531-KBJ Document 17 Filed 05/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CARL D. NEFF,

              Plaintiff,

       v.                                      Civil Action No. 20-03531 (KBJ)


 MURIEL BOWSER, et al.,

              Defendants.


                             STIPULATION OF DISMISSAL

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiff voluntarily dismisses all

remaining claims in his Amended Complaint. Defendants consent and stipulate to

plaintiff’s dismissal. The Parties further stipulate that each side will bear any costs

or fees it has incurred in connection with the above-captioned action.

Dated: May 21, 2021.                        Respectfully submitted,

 /s/ Carl D. Neff                           KARL A. RACINE
 CARL D. NEFF [#987577]                     Attorney General for the District of
 1521 Concord Pike                          Columbia
 Suite 301
 Wilmington, DE 19803                       /s/ Fernando Amarillas
 (302) 482-4244                             FERNANDO AMARILLAS [974858]
 cdneff@protonmail.com                      Acting Deputy Attorney General
                                            Public Interest Division
 Plaintiff Pro Se
                                            /s/ Mateya B. Kelley
                                            MATEYA B. KELLEY [888219451]
                                            MICAH BLUMING [1618961]
                                            Assistant Attorneys General
                                            ANDREW J. SAINDON [456987]
                                            Senior Assistant Attorney General
                                            Equity Section
Case 1:20-cv-03531-KBJ Document 17 Filed 05/21/21 Page 2 of 2




                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 Phone: (202) 724-7854
                                 Fax: (202) 730-0626
                                 mateya.kelley@dc.gov
                                 micah.bluming@dc.gov
                                 andy.saindon@dc.gov

                                 Attorneys for Defendants




                             2
